Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered August 8, 1989, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3 Vi to 7 years, unanimously affirmed.
Our order affirming the judgment against codefendant Howell (174 AD2d 356, lv denied 78 NY2d 1012) rejected the same challenge to the circumstantial evidence charge now raised by defendant, and no basis exists to reach a different result here.
We have reviewed defendant’s argument concerning the sufficiency of the evidence and find it to be without merit. Concur — Sullivan, J. P., Milonas, Wallach, Ross and Asch, JJ.